PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                             for
                                            Eastern District of Washington                         Mar 30, 2020
                                                                                                       SEAN F. MCAVOY, CLERK



 U.S.A. vs.              Merrill, Christopher Michael                    Docket No.            2:19CR00152-WFN-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Christopher Michael Merrill, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke, sitting in the Court at Spokane, Washington, on the 24th day of September 2019, under the following
conditions:

Special Condition #1: Defendant shall not have access to digital devices, computers or any online services. The Probation
Office may permit Defendant to possess a cell phone with no internet access if the Probation Office deems it necessary to
maintain contact with Defendant. Any internet access in the residence must be password protected and not accessible to
Defendant.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Christopher Michael Merrill admitted to obtaining access to a cellular phone with Internet access on March
24, 2020.

On September 24, 2019, the conditions of pretrial release supervision were reviewed with Mr. Merrill. Mr. Merrill
acknowledged an understanding of the conditions, which included special condition number 1.

On March 24, 2020, the undersigned officer contacted Mr. Merrill telephonically. During this telephone conversation, Mr.
Merrill advised his substance abuse treatment group was going to conduct sessions over the Internet for the purpose of social
distancing due to the COVID-19 outbreak. Mr. Merrill advised that he and his mother purchased a smart cellular phone with
a data plan so he could attend his substance abuse treatment sessions over the Internet.

The undersigned officer reminded Mr. Merrill of his Internet restrictions and instructed him to either deactivate this smart
cellular phone or give the phone to his parents. He agreed to do so.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                           I declare under the penalty of perjury
                                                                           that the foregoing is true and correct.
                                                                           Executed on:       March 27, 2020
                                                                   by      s/Erik Carlson
                                                                           Erik Carlson
                                                                           U.S. Pretrial Services Officer
  PS-8
  Re: Merrill, Christopher Michael
  March 27, 2020
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      March 30, 2020
                                                                      Date
